Exhibit 10.5.2

Confidential portions of this document have been omitted and filed separately
with the Commission. The omitted portions have been marked as follows: “***”.

Second Addendum

This Addendum Agreement is made this            day of December 2001, between
Bioglan Pharma PLC of 5, Hunting Gate, Hitchin, Hertfordshire SG4 DTJ
(“Bioglan”) and Jagotec AG of Eptingerstrasse 51, CH-4132 Murtenz, Switzerland
(“Jago”) and Quintiles Ireland Limited of East Point Business Park, Fairview,
Dublin 3, Ireland (“Quintiles”).

WHEREAS:

A. Bioglan and Jago entered into a Licence and Manufacturing Agreement dated
March 13th 2000 (“the Licence Agreement”) for the Product Solaraze®, for certain
European countries including the United Kingdom, France, Germany, Italy and
Sweden with a right of first refusal to make distribute and sell the Product in
all other countries of the world.

B. Bioglan and Jago entered into an Addendum Agreement dated December 28th 2000
(the “First Addendum”) amending the Licence Agreement and under which Bioglan
was granted a licence and Jago agreed to transfer all NDA’s and NDS’s and all
other Marketing Authorizations related to the Product, Solaraze®, for the
Additional Territory (as defined in the First Addendum).

C. The following further arrangements were made in relation to the First
Addendum and the Licence Agreement.

(i) by way of letter dated 14 May 2001, Jago transferred to Bioglan
authorizations for the Additional Territory;

(ii) by Amendment number 1 dated 27 June 2001, Jago and Bioglan agreed that ***
was to be payable by Bioglan within 90 business days of 30 June 2001;

(iii) by way of letter dated 4 October 2001 SkyePharma PLC, on behalf of Jago,
forbore its right to insist on immediate payment of the *** payable by Bioglan
within 90 business days of 30 June 2001 on the basis that the *** was to be paid
upon the invoice of the first product shipped in respect of US launch with in
any event, *** being payable by 31 December 2001.

D. By way of a letter dated 20 November 2001, Jago reinstated its request for
immediate payment of the *** payable with 90 business days of 30 June 2001 and
gave Bioglan notice to terminate the Licence Agreement (in accordance with its
terms) on the basis of, amongst other things, Bioglan’s material breach of the
Licence Agreement, being its failure to pay the above sums (the “Notice
Letter”).

The parties agree as follows:

SAI. Relationship between the Licence Agreement and the Second Addendum

SAI.1 The terms and conditions set out in the Licence Agreement shall remain in
full force and effect in relation to the Territory (as defined in the Licence
Agreement) except as expressly varied by the terms set out in the First Addendum
(as amended) or this Second Addendum.

 

  page 39 

--------------------------------------------------------------------------------



SAI.2 This Second Addendum is intended to be read in conjunction with the
Licence Agreement and the First Addendum (as amended) and, save where expressly
stated in this Second Addendum, the terms of the Licence Agreement and the First
Addendum shall apply to the Additional Territory.

SAI.3 Defined terms shall have the meaning given in the Licence Agreement or the
First Addendum (as amended) as the case may be unless specified otherwise in
this Second Addendum.

SAI.4 Jagotec, Bioglan and Quintiles hereby acknowledge that pursuant to clause
3 of the Deed of Variation and Novation entered into by the parties hereto
together with Bioglan Pharma Inc on even date herewith (the “Deed of Variation
and Novation”) the Agreements (as defined in clause SA4.1 below) shall be
treated such that they shall operate as separate agreements, one between
Quintiles and Jago in respect of the Additional Territory and one between
Bioglan and Jago in respect of the Territory. The parties hereto agree that
where reference is made in this Second Addendum to the Additional Territory it
shall refer to a right or obligation of Quintiles and where a reference is made
to the Territory it shall refer to a right or obligation of Bioglan.

SA2. Fees and Royalties

SA 2.1 In consideration of the novation of the Agreements (as defined in clause
SA4.1 below) to Quintiles to the extent they relate to the Additional Territory
in accordance with the Deed of Variation and Novation (as defined in clause
SA1.4 above) Bioglan shall pay *** to Jago and Quintiles shall pay *** to Jago
each payment to be made within two Business Days of the date hereof. The payment
by Bioglan of *** US dollars shall be in full satisfaction of the obligations
set out in sub-clauses A3.1(b) and (c) of First Addendum (as amended).

SA2.2 In the event that Bioglan grants any sub licence or distribution rights in
respect of the Bioglan Territories (as defined in clause 2.4.1 of the Licence
Agreement as amended by this Second Addendum) or Quintiles does so in respect of
the Additional Territory, pursuant to and in accordance with clause 2.4 of the
Licence Agreement (as amended by the Second Addendum), Bioglan shall pay
royalties in accordance with the terms of clause 3.2 of the Licence Agreement in
respect of the Bioglan Territories and Quintiles shall do so in accordance with
the terms of clause A3.2 of the First Addendum. In respect of the Additional
Territory whether the commercial sales of the Product are made by Bioglan in the
Bioglan Territories or Quintiles in the Additional Territory or not.

SA3   Grant of sub licences


SA3.1   Clause 2.4 of the Licence Agreement shall be deleted and replaced with
the following


2.4.1   In relation to:


  (a)    Germany, France , Sweden and the United Kingdom; and


  (b)    (save where a sub-licence has been granted in which case the provisions
of clause 2.4.2 shall apply) any other countries in the Territory where now or
in the future Bioglan is itself or has an Associated Company of Bioglan
reasonably capable of performing its obligations under the Licence Agreement
((a) and (b) together the “Bioglan Territories)


  Bioglan shall be entitled to grant sublicences, without the prior written
consent of Jago provided that such sub-licences require compliance by the
sub-licensees with clauses 4.2,


 

  page 40 

--------------------------------------------------------------------------------



  5.4.5, 5.8, 8.1, 8.2, 9.1, 10.1, 11, 14.4 and 19.3 of this Agreement and on
condition that any such sublicences so granted shall terminate immediately to
the extent that this Agreement is terminated in relation to the Territory.


2.4.2   In relation to all countries in the Territory other than the Bioglan
Territories, the provisions relating to sub-licensing as set out in clauses 2.4
and 3.4 of the Licence Agreement shall continue to apply.


2.4.3   In relation to the Additional Territory, Quintiles shall be entitled to
grant sub-licences, without the prior written consent of JAGO, provided that
such sub-licences require compliance by the sub-licensees with clauses 4.2,
5.4.5, 5.8, 8.1, 8.2, 9.1, 10.1, 11, 14.4 and 19.3 of this Agreement and on
condition that any such sub-licences so granted shall terminate immediately to
the extent that this Agreement and the First Addendum is terminated in relation
to the Additional Territory.


2.4.4   For the avoidance of doubt the termination for whatever reason of this
Agreement in relation to either the Territory or the Additional Territory shall
not affect the continuation of this Agreement or the relevant licensee’s rights
or relevant sub-licensees’ rights in respect of the Territory or the Additional
Territory (as the case may be) in relation to which this Agreement has not been
terminated.


2.4.5   In the event that Bioglan grants any sub-licence in the Territory or
Quintiles does so in the Additional Territory, Bioglan confirms that it will
ensure that Jago receives all sums properly due to it pursuant to and in
accordance with clauses 3.2 or 3.4 (as the case may be) of the Licence Agreement
in respect of the Territory and Quintiles so confirms that it will ensure that
Jago receives all sums properly due to it pursuant to clause A3.2 of the First
Addendum in respect of the Additional Territory. For the avoidance of doubt
clause 3.4 of the Licence Agreement shall not apply to any sublicences granted
in respect of either the Bioglan Territories or the Additional Territory.


2.4.6   In relation to any sub-licence granted, if the sub-licensee, by any act
or omission is in breach of such sub-licence Bioglan in respect of the Territory
and Quintiles in respect of the Additional Territory shall take such steps as
may be necessary to either remedy or procure the remedy by the sub-licensee of
such breach. If such breach is not remedied within 45 days Bioglan in respect of
the Territory and Quintiles in respect of the Additional Territory shall take
all reasonable steps to enforce its rights to terminate such sub-licences. A
failure by Bioglan in respect of the Territory and Quintiles in respect of the
Additional Territory to comply with this clause shall constitute a material
breach under clause 14.6.1 of the Licence Agreement.”


SA4   Termination Provisions


SA4.1

 

Upon payment by Bioglan in full of the sum of *** and payment by Quintiles in
full of the sum of *** in accordance with SA2.1 above, Jago shall
unconditionally withdraw the notice of termination set out in the Notice Letter
and shall irrevocably waive any claims it may have against Bioglan in respect of
the matters set out in such Notice Letter. Notwithstanding the provisions of
clause 14 of the Licence Agreement, if payment is not received by Jago in
accordance with clause SA2.1 above, Jago shall have the right to terminate the
Licence Agreement, the First Addendum (as amended) and this Second Addendum (the
“Agreements”) forthwith by giving notice in writing to Bioglan and to Quintiles,
and thereafter neither Bioglan nor Quintiles shall have any rights in relation
to the Product whatsoever whether in the Territory, the Additional Territory or
otherwise.


  (a)   SA4.2 In further consideration of the payments of the sums in accordance
with clause SA2.1 Jago hereby for the period expiring at the end of 31 January
2002


 

  page 41 

--------------------------------------------------------------------------------



  irrevocably waives any rights it may have at any time in such period to serve
any termination notices pursuant to clause 14.6.1 of the Licence Agreement
during such period but such waiver shall be without prejudice to any other
rights Jago may have or may acquire during that period and shall not prevent
Jago from serving any notice of termination after such period in relation to
such or any rights it may have or may acquire during that period; and


  (b)   agrees that if from and including 1 February 2002 to 15 February 2002,
Jago serves a notice to terminate the Agreements in respect of the Territory
pursuant to clause 14.6.1 of the Licence Agreement Jago shall forthwith
unconditionally withdraw such notice without prejudice to any other rights Jago
may have or may acquire, if, during the required 45 day notice period, Quintiles
or an Associated Company of Quintiles makes an investment in Bioglan in the form
of a subscription for shares in Bioglan which will result in Quintiles or an
Associated Company of Quintiles being interested in for the purposes of section
198 of the Companies Act, 1985 more than 5% of the issued share capital of
Bioglan or otherwise provides financing to Bioglan (in the form of debt, loan
capital or other form of indebtedness) or repays or settles all or part of
Bioglan’s indebtedness (or any combination of the above) in each cause in
respect of an aggregate amount which, if it had been made in the form of a
subscription for ordinary shares, would result in Quintiles or an Associated
Company of Quintiles being interested in for the purposes of section 198 of the
Companies Act 1985 more than 5% of the issued share capital of Bioglan.


SA5.   Amendments


SA5.1 The reference in clause A6.4 of the First Addendum to clause 6.1 of the
Licence Agreement shall be replaced by a reference to clause 4.1 of the Licence
Agreement.

SA5.2 Clause 14.3 of the Licence Agreement shall be deleted.

SA5.3 Clause 5.7 of the Licence Agreement shall be deleted and shall be replaced
by the following:

  5.7 BIOGLAN shall market the Product under any trade mark chosen by BIOGLAN.
BIOGLAN shall meet all responsibilities of maintaining such trade mark in the
Territory and the Additional Territory. It is hereby agreed that during the term
of this Agreement all rights in such trade marks rest absolutely in BIOGLAN. On
termination of this Agreement for whatever reason and whether in respect of
either or both of the Territory and the Additional Territory BIOGLAN or
Quintiles (as the case may be) shall and shall procure that all relevant third
parties shall assign to JAGO with full title guarantee all registrations and
applications for the trade marks SOLARASE, SOLARAZE, any confusingly similar
marks and any marks containing any such marks (the “SOLARAZE Marks”), including
all statutory, common law or other rights attaching thereto and the right to sue
for past infringements and to retain any damages obtained as a result of such
action:


  5.7.1    to the extent the Solaraze Marks subsist or have effect in the
Territory where there is a termination in respect of the Territory; and/or


  5.7.2   to the extent the Solaraze Marks subsist or have effect in the
Additional Territory where there is a termination in respect of the Additional
Territory.


  Such assignment shall be and BIOGLAN or Quintiles (as the case may be)
confirms that such assignment shall be made with the goodwill attaching to the
SOLARAZE Marks and the


 

  page 42 

--------------------------------------------------------------------------------



  goodwill of the business in which the SOLARAZE Marks have been used. The
consideration payable by JAGO for such assignment shall be a fair market value
to be agreed between Jago and Bioglan or Jago and Quintiles (as the case may be)
in good faith negotiations. In the event the fair market value cannot be agreed
by Jago and Bioglan or Jago and Quintiles (as the case may be), either party
shall be entitled to refer the determination of the fair market valuation for
such assignment to an expert (acting as an expert and not as an arbitrator)
agreed between the parties (and if not agreed within a period of 10 business
days after a request by either party so to agree, appointed by the President for
the time being of the Chartered Institute of Accountants). The experts decision
will be binding on the parties (save in the case of manifest error) and if Jago
decides to proceed with the assignment the consideration payable by Jago for
such assignment shall be that decided by the expert.”


This Second Addendum has been entered into on the date first written above

BIOGLAN PHARMA PLC

By Terry

Title Chairman & CEO

JAGOTEC AG

By

Title

 

  page 43 

--------------------------------------------------------------------------------



QUINTILES IRELAND LIMITED

By

Title

 

  page 44 

--------------------------------------------------------------------------------



  [Such assignment shall be and BIOGLAN or Quintiles (as the case may be)
confirms that such assignment shall be made with the goodwill attaching to the
SOLARAZE Marks and the] goodwill of the business in which the SOLARAZE Marks
have been used. The consideration payable by JAGO for such assignment shall be a
fair market value to be agreed between Jago and Bioglan or Jago and Quintiles
(as the case may be) in good faith negotiations. In the event the fair market
value cannot be agreed by Jago and Bioglan or Jago and Quintiles (as the case
may be), either party shall be entitled to refer the determination of the fair
market valuation for such assignment to an expert (acting as an expert and not
as an arbitrator) agreed between the parties (and if not agreed within a period
of 10 business days after a request by either party so to agree, appointed by
the President for the time being of the Chartered Institute of Accountants). The
experts decision will be binding on the parties (save in the case of manifest
error) and if Jago decides to proceed with the assignment the consideration
payable by Jago for such assignment shall be that decided by the expert.”


This Second Addendum has been entered into on the date first written above

BIOGLAN PHARMA PLC

By

Title

JAGOTEC AG

By

Title

QUINTILES IRELAND LIMITED

/s/ Dennis B. Gillings

--------------------------------------------------------------------------------

By Dennis B. Gillings

Title Director

 

  page 45 

--------------------------------------------------------------------------------



  [Such assignment shall be and BIOGLAN or Quintiles (as the case may be)
confirms that such assignment shall be made with the goodwill attaching to the
SOLARAZE Marks and the] goodwill of the business in which the SOLARAZE Marks
have been used. The consideration payable by JAGO for such assignment shall be a
fair market value to be agreed between Jago and Bioglan or Jago and Quintiles
(as the case may be) in good faith negotiations. In the event the fair market
value cannot be agreed by Jago and Bioglan or Jago and Quintiles (as the case
may be), either party shall be entitled to refer the determination of the fair
market valuation for such assignment to an expert (acting as an expert and not
as an arbitrator) agreed between the parties (and if not agreed within a period
of 10 business days after a request by either party so to agree, appointed by
the President for the time being of the Chartered Institute of Accountants). The
experts decision will be binding on the parties (save in the case of manifest
error) and if Jago decides to proceed with the assignment the consideration
payable by Jago for such assignment shall be that decided by the expert.”


This Second Addendum has been entered into on the date first written above

BIOGLAN PHARMA PLC

By

Title

JAGOTEC AG

/s/ Donald Nicholson

--------------------------------------------------------------------------------

/s/ Michael R.D. Ashton 

--------------------------------------------------------------------------------

By Donald Nicholson

Michael R.D. Ashton     Title Financial Director CEO    

 

QUINTILES IRELAND LIMITED

 

  page 46 

--------------------------------------------------------------------------------



This page is illegible

 

  page 47 

--------------------------------------------------------------------------------



This page is illegible

 

  page 48 

--------------------------------------------------------------------------------

